Case: 14-40105      Document: 00512775193         Page: 1    Date Filed: 09/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 14-40105                                 FILED
                                  Summary Calendar                      September 19, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
MIGUEL ANGEL MADRIGAL,

                                                 Plaintiff-Appellant

v.

GARY CURRIE; OLIVER J. BELL; BRAD LIVINGSTON; BRYAN COLLIER,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:13-CV-321


Before JONES, BENAVIDES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Miguel Angel Madrigal, Texas prisoner # 580267, filed a 42 U.S.C. § 1983
complaint for damages and injunctive relief against several employees of the
Texas Department of Criminal Justice wherein he alleged that they failed to
protect him from an assault during which he was seriously injured by his
cellmate. He also alleged that his property was lost or stolen. Madrigal
consented to proceed before the magistrate judge, who held a hearing pursuant


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40105     Document: 00512775193     Page: 2   Date Filed: 09/19/2014


                                  No. 14-40105

to Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985). The magistrate judge
dismissed the complaint with prejudice for failure to state a claim pursuant to
28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b)(1). Our review is de novo.
See Black v. Warren, 134 F.3d 732, 733-34 (5th Cir. 1998).
      Although this court construes the briefs of pro se litigants liberally, an
appellant’s brief must contain an argument on the issues that are raised so
that this court may know what action of the district court is complained of. Al-
Ra’id v. Ingle, 69 F.3d 28, 31 (5th Cir. 1995). Conclusory statements of the
type found in Madrigal’s brief are insufficient, even for a pro se appellant. See
Brinkmann v. Dallas Cnty Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Accordingly, the appeal is dismissed as frivolous. 5TH CIR. R. 42.2;
Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). This dismissal counts
as a strike under 28 U.S.C. § 1915(g), and Madrigal is warned that if he
accumulates three strikes, he may not proceed in forma pauperis in any civil
action or appeal filed while he is incarcerated or detained in any facility unless
he is under imminent danger of serious physical injury.           See § 1915(g);
Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                        2